DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
This Office Action is responsive to the amendment filed August 3, 2022. As directed by the amendment: Claims 1 and 11 have been amended. Claims 1-11 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mire et al. (US 2013/0103103), herein referred to as Mire, and in view of Koros et al. (US 5,928,139), herein referred to as Koros, Spann (US 2012/0010472), and further in view of Sullivan, Jr. (US 4,934,352).
Regarding claims 1, 11, Mire discloses a surgical method comprising creating an incision in a patient (“I”, see figure 3 and ¶54), inserting a first rigid retractor (see figure 4 below) by hand in the patient (¶54, ¶56) in an anterior position relative to a disc space (figure 3), inserting a second rigid retractor (see figure 4 below) by hand in the patient (¶54, ¶56) in a posterior position relative to the disc space (figure 3), wherein the first rigid retractor (see figure 4 below) and the second rigid retractor (see figure 4 below) are each inserted independent of one another (figures 1-4) (the Examiner notes that each retractor are each in their independent space and independent sides of each other such as in the expanded configuration), using the first rigid retractor (see figure 4 below) and the second rigid retractor (see figure 4 below) to retract tissue in the patient (¶81), removing at least one of the first rigid retractor (see figure 4 below) and the second rigid retractor (see figure 4 below) from the patient (¶53), and wherein the entire first retractor (see figure 4 below) is spaced apart from the entire second retractor (see figure 4 below) (considered when the blades are in the expanded configuration). 

    PNG
    media_image1.png
    663
    474
    media_image1.png
    Greyscale

Yet, Mire lacks a detailed description on wherein the first rigid retractor and the second rigid retractor have independent maneuverability.
However, Koros teaches a first rigid retractor (30, 54) and a second rigid retractor (32, 54) having independent maneuverability (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mire's first and second rigid retractors with wherein the first rigid retractor and the second rigid retractor have independent maneuverability as taught by Koros, since having variable length blades allows the surgeon to adjust to accommodate a wide range of patients (Abstract). 
Next, Mire discloses an assembly (62) but the assembly lacks an assembly blade that is mounted to a table and hands-free, wherein the assembly blade is coupled to an articulating arm, wherein the articulating arm is configured to translate and angulate. 
However, Spann teaches an assembly (110) (figure 3A) having an assembly blade (116 or 118) that is mounted to a table and hands-free (¶90), wherein the assembly blade (116 or 118) is coupled to an articulating arm (117+124 or 119+126), wherein the articulating arm (117+124 or 119+126) is configured to (i.e. capable of) translate (¶82) and angulate (¶80-¶82) (figure 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Mire’s assembly (e.g. 62) with an assembly having an assembly blade that is mounted to a table and hands-free, wherein the assembly blade is coupled to an articulating arm, wherein the articulating arm is configured to translate and angulate as taught by Spann, since such a modification is a mere substitution of one known retractor assembly for another to yield predictable results. 
The modified Mire's assembly further lacks wherein the assembly blade is attached to a handle portion at a proximal end of the assembly blade via a hinge mechanism disposed between the assembly blade and the handle portion, wherein the hinge mechanism is configured to allow the assembly blade and the handle portion to rotate about a point with respect to each other, wherein the handle portion is elongated from a distal end to the proximal end, and the distal end includes a curved portion configured to allow pulling of the assembly blade, wherein the hinge mechanism enables the assembly blade to move and lock in multiple different positions relative to the handle portion, wherein the hinge mechanism is a push button type mechanism that when pushed allows the handle portion and the assembly blade to be positioned through varying angles with respect to each other and when released will lock the assembly blade into a desired position.
However, Sullivan, Jr. teaches an assembly blade (12) is attached to a handle portion (18) at a proximal end of the assembly blade (12) (figure 1) via a hinge mechanism (figure 2) disposed between the assembly blade (12) and the handle portion (18), wherein the hinge mechanism (figure 2) is configured to (i.e. capable of) allow the assembly blade (12) and the handle portion (18) to rotate about a point with respect to each other (col. 3, ll. 58-68 and col. 4, ll. 1-10, figure 2), wherein the handle portion (18) is elongated from a distal end (figure 1) to the proximal end (figure 1), wherein the hinge mechanism (figure 2) enables the assembly blade (12) to move and lock in multiple different positions (col. 3, ll. 58-68 and col. 4, ll. 1-10) relative to the handle portion (18), wherein the hinge mechanism (figure 2) is a push button type mechanism (22) that when pushed allows the handle portion (18) and the first blade portion (12) to be positioned through varying angles with respect to each other (col. 3, ll. 58-68 and col. 4, ll. 1-10) and when released may lock the portions into a desired position (col. 3, ll. 58-68 and col. 4, ll. 1-10). In addition, Sullivan, Jr. teaches an alternative embodiment of a handle portion (figure 8), wherein the handle portion (108) is elongated from a distal end (figure 8) to the proximal end (figure 8), and the distal end includes a curved portion (portion of element 108) configured to (i.e. capable of) allow pulling of the assembly blade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Mire’s assembly with the assembly blade is attached to a handle portion at a proximal end of the assembly blade via a hinge mechanism disposed between the assembly blade and the handle portion, wherein the hinge mechanism is configured to allow the assembly blade and the handle portion to rotate about a point with respect to each other, wherein the handle portion is elongated from a distal end to the proximal end, and the distal end includes a curved portion configured to allow pulling of the assembly blade, wherein the hinge mechanism enables the assembly blade to move and lock in multiple different positions relative to the handle portion, wherein the hinge mechanism is a push button type mechanism that when pushed allows the handle portion and the assembly blade to be positioned through varying angles with respect to each other and when released will lock the assembly blade into a desired position as taught by Sullivan, Jr., since such a modification would provide a handle that is disposed at a different angle of orientation with respect to the blade which would be desirable for some individuals’ anatomical make-up and some surgical procedures (col. 3, ll. 54-58). Furthermore, a handle with a curved portion would permit an ergonomic fit for the fingers to easily extend around the handle.
Regarding claim 3, the modified Mire's method is capable of having wherein the first rigid retractor (the modified Mire’s first rigid retractor) is positioned closer to a peritoneum (figure 3 of Mire) of the patient than the second rigid retractor (the modified Mire’s second rigid retractor).
Regarding claim 4, the modified Mire's method has wherein the first rigid retractor (the modified Mire’s first rigid retractor) is used to dissect (defined as “to examine something closely" by Merriam Webster's Dictionary) fat off of peritoneum (figure 3 of Mire).
Regarding claim 5, the modified Mire's method is capable of having wherein the first rigid retractor (the modified Mire’s first rigid retractor) is used to retract the peritoneum anteriorly above psoas tissue (figure 3 of Mire).
Regarding claim 6, the modified Mire's method is capable of having wherein the first rigid retractor (the modified Mire’s first rigid retractor) and the second rigid retractor (the modified Mire’s second rigid retractor) are used to retract a peritoneum of the patient and expose a psoas of the patient (figure 3 of Mire).
Regarding claim 7, the modified Mire's method is capable of having wherein the assembly blade (figure 3A of Spann) helps to provide a direct look at the psoas without the use of a neuomonitoring device.
Regarding claim 8, the modified Mire's method has wherein the assembly blade (figure 3A of Spann) incorporates a light source (¶83 of Spann) to provide a direct look at the psoas.
Regarding claim 9, the modified Mire's method has further comprising removing both the first rigid retractor (the modified Mire’s first rigid retractor) and the second rigid retractor (the modified Mire’s second rigid retractor), and inserting the assembly blade (116 of Spann) and a second assembly blade (118 of Spann) attached to a singular mount (112 of Spann) into the patient.
Regarding claim 10, the modified Mire's method has further comprising inserting a third retractor into the incision (e.g. plurality of dilators, ¶37 of Mire) and inserting a fusion implant therethrough to be implanted in a disc space (¶85 of Mire).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mire, Koros, Spann, and Sullivan, Jr. as applied to claim 1 above, and further in view of Bohanan et al. (US 6,997,872), herein referred to as Bohanan.
Regarding claim 2, the modified Mire’s method discloses all the features/elements as claimed except for wherein the first rigid retractor and the second rigid retractor each comprise a Deaver Retractor.
However, Bohanan teaches a Deaver Retractor (figure 13) for retracting tissue (claim 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Mire’s method having the first rigid retractor and the second rigid retractor with a Deaver Retractor as taught by Bohanan, since such a modification would provide a specific type of retractor and it appears the retractors would perform equally well in retracting tissue.  

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 5-6, under 35 U.S.C. 103, of the Remarks are directed to amended claim 1 and the reference Sullivan, Jr. Applicant argues that “Sullivan, Jr., however, does not disclose that a distal end of the end of handle 18, opposite of the proximal end that is attached to the blade, has a curved portion. See, Sullivan, Jr., Fig. 1.” Yet, the Examiner notes that in an alternative embodiment (e.g. figure 8), Sullivan, Jr. teaches that a distal end of the end of handle (108), opposite of the proximal end that is attached to the blade (16), has a curved portion (portion of element 108) (figure 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775